internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-104539-03 date date insurance_company target holding_company department date date date a b state a state b dear this is in response to a letter dated date in which rulings were requested regarding the federal_income_tax consequences of proposed transactions described below the information submitted is summarized below insurance_company is a state a mutual property and casualty insurance_company and the common parent of a consolidated_group insurance_company as a mutual property and casualty insurance_company has no capital stock or shareholders instead the proprietary interests as they exist under state a law are vested in its members the members of a state a mutual_insurance_company are its policyholders under state a law and insurance company's by laws a policyholder in his capacity as a member of insurance_company has the right to vote the right to receive dividends if declared and liquidation rights membership rights insurance_company operates under the regulatory supervision of state a's department target is a state b insurance holding_company four classes of target stock are outstanding including a class a stock of which a is held by insurance_company b class b stock of which approximately a is held by insurance_company c series a preferred_stock of which b is held by insurance_company and d series b preferred_stock none of which is held by insurance_company holders of outstanding shares of target stock as of the effective date as defined below exclusive of insurance_company and holders of outstanding options to acquire shares of target class b stock as of the effective date exclusive of insurance_company are hereinafter referred to collectively as the exchangors on date the board_of directors of insurance_company board adopted a plan the prior plan to convert insurance_company from a mutual company to a stock company pursuant to state a law on date pursuant to the prior plan a holding_company the holding_company was formed at the direction of insurance_company for the purpose of becoming the parent holding_company of insurance_company in its post-conversion stock form and its subsidiaries the prior plan was terminated prior to date and prior to the conversion of insurance_company from a mutual company to a stock company because the prior plan was not approved by the requisite number of the eligible policyholders of insurance_company for what has been represented as valid business reasons on date the board adopted a new plan the plan to convert insurance_company from a mutual company to a stock company the converted company pursuant to state a law holding_company will become the parent holding_company of the converted company and its subsidiaries after the conversion it has been represented that beginning on date and at all times thereafter holding_company has been an inactive corporation which has a remained in existence for the sole purpose of becoming the parent holding_company of the converted company and its subsidiaries after the conversion b had i no outstanding_stock ii no operations iii no assets other than its name and iv no liabilities other than a costs incurred in connection with the prior plan and b such annual fees and statutory taxes as were required to be paid to state a to remain in good standing all of which were paid_by insurance_company and c been subject_to the dominion will and control of insurance_company inasmuch as at all times after date the directors on the board have served as the sole directors of the holding_company no shares of common_stock of the holding_company will be issued prior to the conversion insurance_company has paid all costs incurred to date in the organization and preservation of the holding_company holding_company will issue without charge non-transferable subscription rights subscription rights to purchase shares of its authorized but unissued no par_value common_stock conversion stock in a subscription offering the offering to the following persons collectively the participants and in the following priority eligible policyholders eligible policyholders defined by the plan as persons who are named insureds under a policy issued by insurance_company as of date the tax qualified_employee stock benefit plan defined in the plan as any defined_benefit_plan or defined_contribution_plan of the converted company or the holding_company such as an employee_stock_ownership_plan stock_bonus_plan profit sharing plan or other plan that with its related trust meets the requirements to be qualified under sec_401 of the internal_revenue_code_of_1986 as amended the code directors officers and employees of insurance_company and if shares of conversion stock remain unsold in the offering they will be sold in a public offering all shares of the conversion stock to be sold in the offering will be sold at the uniform purchase_price per share based upon an independent valuation of the consolidated pro-forma market_value of the converted company as a subsidiary of the holding_company as determined as of the effective date the date articles of conversion for insurance_company are filed with the department of state of state a or such later date as may be specified in such articles by an expert who is experienced in the field of corporate appraisals and who is not related to the holding_company or insurance_company the appraiser upon completion of the offering insurance_company will convert from mutual to stock form under state a law all or a portion of the net_proceeds of the offering received by the holding_company will be paid to the converted company as authorized or required by state a's department in exchange for the issuance to the holding_company of all of the authorized stock of the converted company as a result of the above transactions the converted company will be a wholly owned subsidiary of the holding_company each insurance_policy issued by insurance_company will remain in force as a policy issued by the converted company except that i all policyholder voting rights if any will be extinguished ii all policyholder rights to share in the surplus of the converted company if any shall be extinguished and iii in the case of participating policies ie a policy which entitled the policyholder in the capacity of a policyholder to receive dividends if as and when declared by a mutual_insurance_company the converted company shall have the right on the renewal date of such policy to issue a non-participating policy in substitution for the participating policy hereinafter the above consummated transactions shall be referred to collectively as the conversion immediately after the consummation of the conversion the converted company will acquire all of the outstanding shares and all outstanding options to acquire shares of target stock that are held by the exchangors as of the effective date collectively the acquired target stock in exchange the exchange for shares of holding_company stock the exchange shares in accordance with either a a plan contemplated by treasury regulation treas reg sec_1_1032-3 in which the rights of all parties have been defined or b a plan_of_reorganization contemplated by sec_1_368-3 and sec_1_1032-2 adopted prior to the effective date by insurance_company the holding_company and the exchangors in which the rights of all parties have been defined to effect the exchange immediately after consummation of the conversion the holding_company will transfer and deliver the exchange shares to the converted company which will immediately transfer and deliver the exchange shares to the exchangors in exchange for the acquired target stock the following representations have been made in connection with respect to the conversion a none of the conversion stock will be issued for services rendered to or for the benefit of the holding_company or to or for the benefit of insurance_company or the converted company b none of the conversion stock will be issued for indebtedness of the holding_company c there is no indebtedness between the holding_company and the participants and there will be no indebtedness created in favor of any of the participants as a result of the conversion and the related transactions d eligible policyholders who transfer or who are deemed for federal_income_tax purposes to have transferred their voting rights in insurance_company and their rights to share in liquidation surplus of insurance_company to the holding_company in exchange for subscription rights will not retain any rights in such transferred membership rights and will not receive any cash or property in the exchange other than the subscription rights e the subscription rights issued to eligible policyholders and other participants in the offering are non-transferable non-negotiable personal rights to purchase conversion stock in the offering at the uniform purchase_price per share payable by all subscribers participants who purchase conversion stock in the offering based upon an independent valuation of the consolidated pro-forma market_value of the converted company as a subsidiary of the holding_company as determined as of the effective date by the appraiser f in the event a subscriber is also an eligible policyholder a each such subscriber will be afforded the same consideration as a similarly situated eligible policyholder who is not a subscriber b such consideration will be limited to the receipt of subscription rights under the plan and c each such subscriber will pay the same purchase_price for conversion stock as is paid_by all other subscribers in the offering g each subscriber will receive conversion stock having a fair_market_value that is approximately equal to the amount of cash paid to the holding_company therefor h the conversion and all related transactions and exchanges will occur under a plan adopted and approved before the effective date by the holding_company the insurance_company the eligible policyholders and the department in which the rights of all parties will be defined the conversion and all related transactions and exchanges will occur on or as of approximately the same date the holding_company will remain in existence on and after the effective date and will retain the cash and other_property transferred to it in exchange for conversion stock a except for contributions by the holding_company to the converted company in exchange for converted company capital stock of i membership rights that are transferred or deemed to be transferred to the holding_company by eligible policyholders and ii net_proceeds from the sale of conversion stock in the offering as authorized or required by the department and b except for transactions in the normal course of business operations k each of the parties to the transaction will pay his her or its own expenses if any incurred in connection with the proposed transactions insurance_company or the converted company and the holding_company will pay their expenses out of the i j net_proceeds from the sale of the conversion stock in the offering l no liabilities of the participants or the subscribers will be assumed by the holding_company in the conversion or the related transactions and exchanges m there is no plan or intention on the part of the holding_company to redeem or otherwise reacquire any of the conversion stock to be issued in the offering n the converted company will issue only voting common_stock in connection with its conversion and all such stock will be issued to the holding_company o the holding_company will contribute to the converted company in exchange for all of its converted company capital stock a membership rights in insurance_company that are transferred or deemed to be transferred to the holding_company by eligible policyholders and b net_proceeds from the sale of conversion stock in the offering as authorized or required by the department p following its conversion the converted company will be treated under state a law as the same corporation that existed as a mutual_insurance_company prior to the conversion there will be no transfers of assets actual or constructive by or from insurance_company to the converted company q following its conversion the converted company will continue to conduct the insurance_business it conducted prior to the conversion r the conversion of insurance_company to converted company is not part of a plan to increase periodically the proportionate interest of any eligible policyholder of insurance_company or any stockholder of the converted company or of the holding_company in the assets or earnings_and_profits of insurance_company the converted company or the holding_company s to the best of the knowledge of insurance_company taking into account any issuance of additional shares of any converted company capital stock any issuance of any converted company capital stock for services the exercise of any converted company capital stock_rights warrants or subscriptions a public offering of any converted company capital stock and the sale exchange transfer by gift or other_disposition of any converted company capital stock to be received by the holding_company in the conversion and related transactions the holding_company will be in control of the converted company within the meaning of sec_368 of the code immediately after the proposed transactions t there is no plan or intention on the part of the converted company to redeem or otherwise reacquire any converted company capital stock to be issued in the conversion and the related transactions that would cause the holding_company not to be in control of the converted company within the meaning of sec_368 immediately after the proposed transactions u the converted company will not be classified as an investment_company within the meaning of sec_351 and sec_1_351-1 v insurance_company is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 w each policy of insurance issued by insurance_company and in force on the effective date will remain in force as a policy issued by the converted company in accordance with the terms of such policy except that as of the effective date i all voting rights if any of the holder of such policy will be extinguished ii all rights of the holders of such policy to share in the surplus of the converted company if any shall be extinguished and iii in the case of a participating policy the converted company shall have the right on the renewal date of such policy to issue a non-participating policy in substitution for the participating policy x the holding_company will not make any election under sec_338 of the code in connection with its acquisition of the stock of the converted company based solely on the information submitted and the representations set forth above we conclude as follows the conversion of insurance_company into converted company upon holding company's exchange of membership rights for stock of the converted company will be a reorganization within the meaning of sec_368 the converted company will constitute one and the same taxable entity as insurance_company for federal_income_tax purposes revrul_54_482 c b neither insurance_company nor the converted company will recognize gain_or_loss as a result of the reorganization no gain_or_loss will be recognized by holding_company in the exchange of membership rights in insurance_company for stock in the converted company sec_354 the tax_attributes of insurance_company will remain unchanged as tax_attributes of the converted company upon insurance company's conversion to a stock insurance_company thus attributes such as asset basis holding periods net_operating_loss carry over capital_loss carry over earnings_and_profits and accounting methods will not be changed by reason of the conversion of the mutual_insurance_company into a stock insurance_company in the recapitalization no gain_or_loss will be recognized by insurance_company or converted company on the receipt of cash proceeds and membership rights in exchange for converted company stock sec_1032 for federal_income_tax purposes the policyholders of insurance_company will be treated as transferring their membership rights to the holding_company in exchange for the subscription rights to buy holding_company stock a policyholder will recognize gain_or_loss to the extent that the fair_market_value of the subscription rights received if any differs from the basis of such policyholder in the rights surrendered therefor sec_1001 generally the basis in such rights is zero revrul_71_233 c b see revrul_74_277 c b there is no federal tax incidence to holding_company on its granting of subscription rights to policyholders in exchange for their membership rights in insurance_company revrul_58_234 c b moreover holding_company will recognize no gain_or_loss on the lapse of a subscription right sec_1032 a person acquiring a share of holding_company common_stock in the offering because of the exercise of a subscription right will have a basis in such share equal to the amount of cash paid therefor plus the basis of such right if any taking into account the tax consequences on receipt of such right see ruling see revrul_58_234 i r such person's holding_period in such share will commence on the day the subscription right is exercised sec_1223 a person acquiring a share of holding_company common_stock other than through the exercise of a subscription right will have a basis in such share equal to the cash paid therefor such person's holding_period in such share will commence on the day after the acquisition rev_rul c b no gain_or_loss will be recognized by holding_company on the receipt of cash or property in the offering in exchange for holding_company stock sec_1032 holding_company will have a basis in all of the stock of converted company equal to the cash paid therefor and holding company's basis in the membership rights sec_1012 and sec_358 the consolidated_group of which insurance_company was the common parent prior to the proposed transaction will remain in existence after the proposed transaction and holding_company will become the common parent of such affiliated_group revrul_82_152 c b the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings specifically no ruling was requested and no opinion is expressed regarding the tax consequences of the transfer of the exchange shares to converted company or to the exchangors as described above also no rulings were requested and no opinion is expressed concerning the federal_income_tax consequences under subchapter_d of the code this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated on upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer and another authorized representative sincerely yours ______________________________ lisa a fuller assistant to chief branch office of associate chief_counsel corporate cc
